IN THE SUPREME COURT OF THE STATE OF DELAWARE

USHANGO OWENS,                          §
                                        §      No. 517, 2014
      Defendant Below,                  §
      Appellant,                        §      Court Below—Superior Court
                                        §      of the State of Delaware in and
      v.                                §      for New Castle County
                                        §
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §      Cr. ID No. 1403000854
      Appellee.                         §
                          Submitted: October 7, 2014
                          Decided:   October 8, 2014
                                  ORDER

      This 8th day of October 2014, it appears to the Court that, by notice dated

September 17, 2014, the appellant, Ushango Owens, was directed to show cause

why this matter should not be dismissed for this Court’s lack of jurisdiction to

entertain a criminal interlocutory appeal. Owens has not responded to the notice to

show cause. Owens’ failure to respond to the notice to show cause is deemed to be

his consent to the dismissal of this appeal.

      NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.


                                               BY THE COURT:

                                               /s/ Henry duPont Ridgely
                                               Justice